Exhibit 10.2

CRDENTIA CORP.

NOTICE OF RESTRICTED STOCK BONUS AWARD

Grantee’s Name and Address:

 

John Kaiser

 

 

1536 Vine Street

 

 

Paso Robles, CA 93446

 

You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Bonus Award (the “Notice”) and the Restricted Stock Bonus Award Agreement (the
“Agreement”) attached hereto, as follows.  Unless otherwise defined herein, the
terms defined in the Agreement shall have the same defined meanings in this
Notice.

Award Number

 

5

 

 

 

Date of Award

 

March 26, 2007

 

 

 

Vesting Commencement Date

 

March 26, 2007

 

 

 

Total Number of Shares

 

 

of Common Stock Awarded

 

 

(the “Shares”)

 

2,000,000

 

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice and the Agreement, the Shares will “vest” in accordance with the
following schedule:

Twenty-five percent (25%) of the Total Number of Shares shall vest twelve (12)
months after the Vesting Commencement Date.  One-thirty-sixth (1/36th) of the
remaining unvested Shares shall vest at the end of the 13th month and each month
thereafter, such that the Shares will be one hundred percent (100%) vested after
forty-eight (48) months of Continuous Services from Vesting Commencement Date.

In addition, in the event the Grantee’s Continuous Service is terminated without
Cause or voluntarily by the Grantee with Good Reason at any time prior to the
first anniversary of the Vesting Commencement Date, twenty-five percent (25%) of
the Shares that would have vested on the first anniversary of the Vesting
Commencement Date shall vest on the date of such termination.  On and after the
first anniversary of the Vesting Commencement Date, vesting shall cease upon the
date of termination of the Grantee’s Continuous Service for any reason.

Notwithstanding the foregoing, in the event of a Corporate Transaction, all
outstanding Shares shall automatically become fully vested and be released from
any repurchase or forfeiture rights on the six (6) month anniversary of the
effective date of such Corporate Transaction (the “Transition Period”), subject
to the Grantee remaining in Continuous Service with the Company or its successor
for the purpose of providing acquisition and transition support to the Company
or its

1


--------------------------------------------------------------------------------


successor throughout the Transition Period; provided, however, that if the
Company or its successor terminates the Grantee’s Continuous Service without
Cause prior to the end of the Transition Period, all outstanding Shares shall
become fully vested and be released from any repurchase or forfeiture rights on
such termination date.

In the event the Grantee’s Continuous Service is terminated for any reason
(other than as described above), any Restricted Shares (as defined below) held
by the Grantee immediately following such termination of Continuous Service
shall be deemed reconveyed to the Company and the Company shall thereafter be
the legal and beneficial owner of the Restricted Shares and shall have all
rights and interest in or related thereto without further action by the
Grantee.  The foregoing forfeiture provisions set forth in this Notice as to
Restricted Shares shall apply to the new capital stock or other property
(including cash paid other than as a regular cash dividend) received in exchange
for the Shares in consummation of any transaction described in Section 14 of the
Agreement and such stock or property shall be deemed Additional Securities for
purposes of the Agreement, but only to the extent the Shares are at the time
covered by such forfeiture provisions.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company.  Shares that have not vested are deemed “Restricted Shares.”  If
the Grantee would become vested in a fraction of a Restricted Share, such
Restricted Share shall not vest until the Grantee becomes vested in the entire
Share.

During any authorized leave of absence, the vesting of the Shares as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
three (3) months.  Vesting of the Shares shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity.  The Vesting Schedule of the Shares shall be extended by the
length of the suspension.

In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Shares
shall continue to vest in accordance with the Vesting Schedule set forth above.

The Award shall be subject to the provisions of Section 14 of the Agreement in
the event of a Corporate Transaction.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice and the Agreement.

 

Crdentia Corp.,

 

a Delaware corporation

 

 

 

By:

/s/ James TerBeest

 

 

James TerBeest

 

 

Chief Financial Officer

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE

2


--------------------------------------------------------------------------------


(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING
SHARES HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN
THIS NOTICE NOR THE AGREEMENT SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE,
AND WITH OR WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE
HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE
GRANTEE’S STATUS IS AT WILL.

As a condition to receiving the Shares, the Grantee agrees to refrain from
making an election pursuant to Section 83(b) of the Code with respect to the
Shares.

The Grantee acknowledges receipt of the Agreement and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts the Award
subject to all of the terms and provisions hereof and thereof.  The Grantee has
reviewed this Notice and the Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Notice and fully
understands all provisions of this Notice and the Agreement.  The Grantee hereby
agrees that all questions of interpretation and administration relating to this
Notice and the Agreement shall be resolved by the Board in accordance with
Section 11 of the Agreement.  The Grantee further agrees to the venue selection
and waiver of a jury trial in accordance with Section 12 of the Agreement.  The
Grantee further agrees to notify the Company upon any change in the residence
address indicated in this Notice.

Dated: March 27, 2007

 

Signed:

/s/ John Kaiser

 

 

 

John Kaiser

 

3


--------------------------------------------------------------------------------


Award Number:  5

CRDENTIA CORP.

RESTRICTED STOCK BONUS AWARD AGREEMENT

1.             Issuance of Shares.  Crdentia, a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Bonus Award (the “Notice”), the Total Number of Shares of
Common Stock Awarded set forth in the Notice (the “Shares”), subject to the
Notice and this Restricted Stock Bonus Award Agreement (the “Agreement”).  All
Shares issued hereunder will be deemed issued to the Grantee as fully paid and
nonassessable shares, and the Grantee will have the right to vote the Shares at
meetings of the Company’s stockholders.  The Company shall pay any applicable
stock transfer taxes imposed upon the issuance of the Shares to the Grantee
hereunder.

2.             Transfer Restrictions.  The Shares issued to the Grantee
hereunder may not be sold, transferred by gift, pledged, hypothecated, or
otherwise transferred or disposed of by the Grantee prior to the date when the
Shares become vested pursuant to the Vesting Schedule set forth in the Notice. 
Any attempt to transfer Restricted Shares in violation of this Section 2 will be
null and void and will be disregarded.

3.             Escrow of Stock.  For purposes of facilitating the enforcement of
the provisions of this Agreement, the Grantee agrees, immediately upon receipt
of the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary or Assistant Secretary of the Company, or
their designee, to hold in escrow for so long as such Restricted Shares have not
vested pursuant to the Vesting Schedule set forth in the Notice, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof.  The Grantee hereby acknowledges
that the appointment of the Secretary or Assistant Secretary of the Company (or
their designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable.  The
Grantee agrees that such escrow holder shall not be liable to any party hereto
(or to any other party) for any actions or omissions unless such escrow holder
is grossly negligent relative thereto.  The escrow holder may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time.  Upon the vesting of Restricted Shares, the
escrow holder will, without further order or instruction, transmit to the
Grantee the certificate evidencing such Shares.

4.             Additional Securities and Distributions.

(a)           Any securities or cash received (other than a regular cash
dividend) as the result of ownership of the Restricted Shares (the “Additional
Securities”), including, but not by way of limitation, warrants, options and
securities received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company’s

1


--------------------------------------------------------------------------------


capital structure, including but not limited to, a Corporate Transaction, shall
be retained in escrow in the same manner and subject to the same conditions and
restrictions as the Restricted Shares with respect to which they were issued,
including, without limitation, the Vesting Schedule set forth in the Notice. 
The Grantee shall be entitled to direct the Company to exercise any warrant or
option received as Additional Securities upon supplying the funds necessary to
do so, in which event the securities so purchased shall constitute Additional
Securities, but the Grantee may not direct the Company to sell any such warrant
or option.  If Additional Securities consist of a convertible security, the
Grantee may exercise any conversion right, and any securities so acquired shall
constitute Additional Securities.  In the event of any change in certificates
evidencing the Shares or the Additional Securities by reason of any
recapitalization, reorganization or other transaction that results in the
creation of Additional Securities, the escrow holder is authorized to deliver to
the issuer the certificates evidencing the Shares or the Additional Securities
in exchange for the certificates of the replacement securities.

(b)           The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.

5.             Taxes.

(a)           No Section 83(b) Election.  As a condition to receiving the
Shares, the Grantee agrees to refrain from making an election pursuant to
Section 83(b) of the Code with respect to the Shares.

(b)           Tax Liability. The Grantee is ultimately liable and responsible
for all taxes owed by the Grantee in connection with the Award, regardless of
any action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award.  Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Award or the subsequent sale of Shares subject to the Award.  The Company
and its Related Entities do not commit and are under no obligation to structure
the Award to reduce or eliminate the Grantee’s tax liability.

(c)           Payment of Withholding Taxes. Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.

(i)            By Share Withholding.  The Grantee authorizes the Company to,
upon the exercise of its sole discretion, withhold from those Shares issuable to
the Grantee the whole number of Shares sufficient to satisfy the minimum
applicable Tax Withholding Obligation.  The Grantee acknowledges that the
withheld Shares may not be sufficient to satisfy the Grantee’s minimum Tax
Withholding Obligation.  Accordingly, the Grantee agrees to pay to the Company
or any Related Entity as soon as practicable, including through additional
payroll withholding, any amount of the Tax Withholding Obligation that is not
satisfied by the withholding of Shares described above.

2


--------------------------------------------------------------------------------


 

(ii)           By Sale of Shares.  Unless the Grantee determines to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation.  Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable.  The Grantee will be responsible for all broker’s
fees and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale.  To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee.  The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation.  Accordingly, the Grantee agrees to pay to the
Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of Shares described above.

(iii)          By Check, Wire Transfer or Other Means. At any time not less than
five (5) business days (or such fewer number of business days as determined by
the Board) before any Tax Withholding Obligation arises (e.g., a vesting date),
the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation by
delivering to the Company an amount that the Company determines is sufficient to
satisfy the Tax Withholding Obligation by (x) wire transfer to such account as
the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the Board.

6.             Stop-Transfer Notices.  In order to ensure compliance with the
restrictions on transfer set forth in this Agreement or the Notice, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

7.             Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.

8.             Restrictive Legends.  The Grantee understands and agrees that the
Company shall cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Shares together with any other legends that may be required by the Company
or by state or federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED

3


--------------------------------------------------------------------------------


STOCKHOLDERS.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.

9.             Entire Agreement: Governing Law.  The Notice and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Texas without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of Texas to the rights and duties of the parties.  Should any
provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

10.           Headings.  The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of this Agreement for construction or
interpretation.

11.           Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice or this Agreement
shall be submitted by the Grantee or by the Company to the Board.  The
resolution of such question or dispute by the Board shall be final and binding
on all persons.

12.           Venue and Waiver of Jury Trial.  The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice or this Agreement
shall be brought in the United States District Court for the Northern District
of Texas (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Texas state court in the County of Dallas) and that the parties
shall submit to the jurisdiction of such court.  The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court. 
THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL
OF ANY SUCH SUIT, ACTION OR PROCEEDING.  If any one or more provisions of this
Section 12 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

13.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

14.           Definitions.  As used herein, the following definitions shall
apply:

4


--------------------------------------------------------------------------------


 

(a)           “Applicable Laws” means the legal requirements applicable to the
issuance of Awards, if any, under applicable provisions of federal securities
laws, state corporate and securities laws, the Code, the rules of any applicable
stock exchange or national market system, and the rules of any non-U.S.
jurisdiction applicable to Awards granted to residents therein.

(b)           “Award” means the issuance of Restricted Stock hereunder.

(c)           “Board” means the Board of Directors of the Company and shall
include any committee of the Board or Officer of the Company to which the Board
has delegated its authority under this Agreement.

(d)           “Cause” means, with respect to the termination by the Company or a
Related Entity of the Grantee’s Continuous Service, that such termination is for
“Cause” as such term is expressly defined in a then-effective written agreement
between the Grantee and the Company or such Related Entity, or in the absence of
such then-effective written agreement and definition, is based on, in the
determination of the Board, the Grantee’s:  (i) performance of any act or
failure to perform any act in bad faith and to the detriment of the Company or a
Related Entity; (ii) dishonesty, intentional misconduct or material breach of
any agreement with the Company or a Related Entity; or (iii) commission of a
crime involving dishonesty, breach of trust, or physical or emotional harm to
any person.

(e)           “Code” means the Internal Revenue Code of 1986, as amended.

(f)            “Common Stock” means the common stock of the Company.

(g)           “Company” means Crdentia Corp., a Delaware corporation.

(h)           “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.

(i)            “Continuous Service” means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant,
is not interrupted or terminated.  In jurisdictions requiring notice in advance
of an effective termination as an Employee, Director or Consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Related Entity notwithstanding any required notice
period that must be fulfilled before a termination as an Employee, Director or
Consultant can be effective under Applicable Laws.  The Grantee’s Continuous
Service shall be deemed to have terminated either upon an actual termination of
Continuous Service or upon the entity for which the Grantee provides services
ceasing to be a Related Entity.  Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or

5


--------------------------------------------------------------------------------


Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director or Consultant (except as otherwise provided in the Award Agreement). 
An approved leave of absence shall include sick leave, military leave, or any
other authorized personal leave.

(j)            “Corporate Transaction” means any of the following transactions,
provided, however, that the Board shall determine under parts (iv) and (v)
whether multiple transactions are related, and its determination shall be final,
binding and conclusive:

(i)            a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;

(ii)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company (including the capital stock of the Company’s
subsidiary corporations);

(iii)          the complete liquidation or dissolution of the Company;

(iv)          any reverse merger or series of related transactions culminating
in a reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Board determines shall not be a
Corporate Transaction; or

(v)           acquisition in a single or series of related transactions by any
person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Board determines shall not be a Corporate Transaction.

(k)           “Director” means a member of the Board or the board of directors
of any Related Entity.

(l)            “Disability” means as such term is expressly defined in a
then-effective written agreement between the Grantee and the Company or such
Related Entity, or in the absence of such then-effective written agreement and
definition, as defined under the long-term disability policy of the Company or
the Related Entity to which the Grantee provides services regardless of whether
the Grantee is covered by such policy.  In the absence of a written agreement
containing a definition of disability and if the Company or the Related Entity
to which the Grantee provides service does not have a long-term disability plan
in place, “Disability” means that a Grantee is unable to carry out the
responsibilities and functions of the position held by the Grantee by reason of
any medically determinable physical or mental impairment for a

6


--------------------------------------------------------------------------------


 period of not less than ninety (90) consecutive days.  A Grantee will not be
considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Board in its discretion.

(m)          “Employee” means any person, including an Officer or Director, who
is in the employ of the Company or any Related Entity, subject to the control
and direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance.  The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

(n)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(o)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

(i)            If the Common Stock is listed on one or more established stock
exchanges or national market systems, including without limitation The Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on the principal exchange or
system on which the Common Stock is listed (as determined by the Board) on the
date of determination (or, if no closing sales price or closing bid was reported
on that date, as applicable, on the last trading date such closing sales price
or closing bid was reported), as reported in The Wall Street Journal or such
other source as the Board deems reliable;

(ii)           If the Common Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
its Fair Market Value shall be the closing sales price for such stock as quoted
on such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Board deems reliable; or

(iii)          In the absence of an established market for the Common Stock of
the type described in (i) and (ii), above, the Fair Market Value thereof shall
be determined by the Board in good faith.

(p)           “Good Reason” means the occurrence of any of the following events
or conditions unless consented to by the Grantee (and the Grantee shall be
deemed to have consented to any such event or condition unless the Grantee
provides written notice of the Grantee’s non-acquiescence within 30 days of the
effective time of such event or condition):

(i)            a change in the Grantee’s position with the Company which
materially reduces the Grantee’s level of responsibility;

(ii)           a reduction in the Grantee’s base salary, unless the base
salaries of all executive employees holding the position of vice president or
above are reduced by the same percentage as the Grantee’s base salary; or

7


--------------------------------------------------------------------------------


 

(iii)          a material breach of the then-effective written employment
agreement between the Grantee and the Company or such Related Entity.

(q)           “Officer” means a person who is an officer of the Company or a
Related Entity within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

(r)            “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(s)           “Related Entity” means any Parent or Subsidiary of the Company and
any business, corporation, partnership, limited liability company or other
entity in which the Company or a Parent or a Subsidiary of the Company holds a
substantial ownership interest, directly or indirectly.

(t)            “Share” means a share of the Common Stock.

(u)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

END OF AGREEMENT

8


--------------------------------------------------------------------------------


 

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, John Kaiser hereby sells, assigns and transfers unto
                                         ,                              
(        ) shares of the Common Stock of Crdentia Corp., a Delaware corporation
(the “Company”), standing in his name on the books of, the Company represented
by Certificate No. __ herewith, and does hereby irrevocably constitute and
appoint the Secretary of the Company attorney to transfer the said stock in the
books of the Company with full power of substitution.

DATED:                             

 

/s/

John Kaiser

 

[Please sign this document but do not date it.  The date and information of the
transferee will be completed if and when the shares are assigned.]

 

9


--------------------------------------------------------------------------------